DETAILED ACTION
This office action is a response to an application filed on 02/07/2020.
Claims 16- 31 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/07/2020. The Examiner contends that these drawings are acceptable for examination proceedings.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 and 09/18/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201731028486, filed on 2017-08-10.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the claims submitted on 02/07/2020, when reading claims in light of the specification, a full search was further conducted. However, none 
Prior art references of recorded in combination teach each of these features;
Si et al. (US 20200322807 A1) teaches method and apparatus for sending and receiving of SSB burst for resource mapping of pdsch.
Kim et al. (US 20210058949 A1) teaches method for receiving synchronization signal on PBCH block and pdsch.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claims 16, 20, 24 and 28; specifically to the other limitations with the combination of including;  

“a transceiver configured to transmit and receive a signal; and a controller configured to: receive, from a base station, a message including first information on a time domain position for a synchronization signal block (SSB) in a SSB burst and second information on a periodicity for the SSB, determine whether an allocated resource on a physical downlink shared channel (PDSCH) overlaps with a resource for the SSB, based on the first information and the second information, identify at least one symbols where the SSB is transmitted, in case that the allocated resource overlaps with the resource for the SSB, and  4PRELIMINARY AMENDMENTAttorney Docket No.: Q245617 Appln. No.: Not Yet Assigned receive, from the base station, downlink data on the allocated resource without the at least one symbols, by considering that a rate matching is performed on a resource in the least one symbols”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date
Dependent claims 17-19, 21-23, 25-27 and 29-31 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KYAW Z SOE/Primary Examiner, Art Unit 2412